Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 12, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*846Claimant was a permanent employee of a municipality as a sewage treatment worker for about five years when he met the owner of a tropical fish farm in Hawaii who asked claimant if he wanted a position maintaining the fish sewage treatment plant on the farm. While claimant was considering the offer, his girlfriend moved to Hawaii. Claimant left his position with the municipality and moved to Hawaii, but found that the position he sought had been given to another.
Inasmuch as claimant left his municipal employment without ascertaining if the position in Hawaii was still available and followed his girlfriend to Hawaii without a definite offer of any employment, substantial evidence supports the decision of the Board that claimant left his municipal employment voluntarily without good cause. The decision of the Unemployment Insurance Appeal Board should be affirmed.
Cardona, P. J., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.